1

2

3

4

5

6

7

8                      UNITED STATES DISTRICT COURT

9                     EASTERN DISTRICT OF CALIFORNIA

10                             ----oo0oo----

11

12   ZOOM IMAGING SOLUTIONS, INC.,          No. 2:19-cv-01544 WBS KJN
13               Plaintiff,

14       v.                                 ORDER RE: DEFENDANTS’ MOTION
                                            TO DISMISS
15   EDWARD ROE; MAXWELL RAMSAY; JON
     CROSSEN; CORINNE FUEREST; ANDREW
16   ALSWEET; KEVIN TOON; JASON
     PEEBLER; ABIGAIL NEAL; POWER
17   BUSINESS TECHNOLOGY, LLC; BRYAN
     DAVIS; MAURA LOPEZ; JEFFREY
18   ORLANDO; JESSICA HINTZ, and DOES
     1 through 100, inclusive,
19
                 Defendant.
20
21
                               ----oo0oo----
22
              In its Order of November 8, 2019, this court dismissed,
23
     and gave leave to amend, plaintiff’s claims for breach of
24
     contract, breach of implied covenant of good faith and fair
25
     dealing, misappropriation of trade secrets under state and
26
     federal law, intentional interference with contractual relations,
27
     violation of California’s Unfair Competition Law (“UCL”), and
28
                                        1
1    violation of the Computer Fraud and Abuse Act.   (Docket No. 23 at

2    27-28.)

3              Plaintiff subsequently filed a First Amended Complaint

4    (“FAC”) containing the following eleven causes of action: (1)

5    breach of contract against Roe pursuant to the 2017 Executive

6    Agreement; (2) breach of contract against all defendants pursuant

7    to the 2018 Employee Handbook; (3) breach of contract against

8    Roe, Crossen, and Lopez pursuant to the 2013 Employee Handbook;

9    (4) breach of the implied covenant of good faith and fair

10   dealing; (5) violation of the California Uniform Trade Secrets

11   Act (CUTSA), Cal. Civ. Code § 3426 et seq.; (6) violation of the

12   Defend Trade Secrets Act (DTSA), 18 U.S.C. § 1836; (7)

13   intentional interference with contractual relations; (8)

14   violation of the Computer Fraud and Abuse Act, 18 U.S.C. § 1030;

15   (9) breach of fiduciary duty; (10) breach of the duty of loyalty;

16   and (11) unfair business practices under California’s Unfair

17   Competition Law, Cal. Bus. & Prof. Code § 17200, et seq.    (Docket

18   No. 61 (“FAC”).)

19             Defendants now move to dismiss all claims of the FAC,

20   except claims (8), (9), and (10).1   (Docket No. 68.)
21

22
          1    In its previous order, the court found that plaintiff
     adequately pleaded causes of action for breach of fiduciary duty
23   and breach of the duty of loyalty against Roe. (Docket No. 53 at
     20, 22.) The court, however, dismissed plaintiff’s Computer
24   Fraud and Abuse Act claim because plaintiff did not allege that
     defendants did not have authorized access to the information they
25   allegedly misappropriated. (Docket No. 53 at 25-26.) In its FAC,
26   plaintiff now alleges that defendants accessed the systems
     “without permission, in excess of their authorized scope.” (FAC
27   ¶ 256.) The allegations suffice to remedy the deficiencies in
     the original complaint and defendants do not contest that they
28   do.
                                     2
1    I.   Breach of Contract (Counts One, Two, and Three)

2              In the original complaint, plaintiff alleged one breach

3    of contract claim, wherein plaintiff included violations of three

4    distinct agreements by multiple defendants, none of whom were

5    parties to all three agreements.       The court dismissed plaintiff’s

6    claim for failure to comply with Rule 10 of the Federal Rules of

7    Civil Procedure and instructed plaintiff to allege a separate

8    count for each breach of contract claim and to identify the

9    defendants and the provisions each defendant violated.       (Docket

10   No. 53 at 5-7.)

11             The FAC now alleges three separate breach of contract

12   claims.   The first claim alleges Roe’s violation of the non-

13   compete and non-solicitation provisions of the 2017 Executive

14   Agreement (Count One).   (FAC ¶ 60.)      The second claim alleges all

15   defendants’ violations of the 2018 Employee Handbook’s

16   “Confidentiality Obligation Policy” (Count Two).       (FAC ¶ 74.)

17   Finally, the third claim alleges Roe, Crossen, and Lopez’s breach

18   of the 2013 Employee Handbook’s prohibitions on unauthorized

19   disclosure, use, and removal from company premises of Zoom’s

20   confidential information (Count Three).       (FAC ¶ 159.)   As
21   instructed by the court, plaintiff has separated each breach of

22   contract claim, and has identified the breaching defendants and

23   the specific provisions breached.       Plaintiff has thus remedied

24   the defects in the original complaint.       Accordingly, the court

25   will not dismiss Counts One, Two, and Three of the FAC.

26   II. Breach of Covenant of Good Faith and Fair Dealing (Count
         Four)
27
               In its previous order, the court dismissed plaintiff’s
28
                                        3
1    breach of covenant of good faith and fair dealing for failure to

2    identify the specific contractual provision that was frustrated

3    by the defendants’ actions.    (Docket No. 53 at 7-8.)

4             Once again, the complaint does not identify the

5    specific provisions frustrated by defendants’ actions.     Plaintiff

6    alleges that defendants failed “to make reasonable efforts to

7    perform his obligations under . . . the agreements in Paragraphs

8    59-72, 73-80, and 158-164.”    (FAC ¶ 197.)   Those paragraph ranges

9    do not refer to specific provisions.    For example, from Paragraph

10   59 to Paragraph 72, only Paragraph 60 includes contractual

11   provisions.   Paragraph 60 itself then includes two provisions.

12   Again, “[t]he court must dismiss plaintiff’s claim because it

13   fails to identify the specific contractual provision frustrated

14   by defendants’ conduct.”   (Docket No. 53 at 7-8 (citing Ahmadi v.

15   United Cont'l Holdings, Inc., No. 1:14-CV-00264-LJO, 2014 WL

16   2565924, at *6 (E.D. Cal. June 6, 2014); Plastino v. Wells Fargo

17   Bank, 873 F. Supp. 2d 1179, 1191 (N.D. Cal.2012); Perez v. Wells

18   Fargo Bank, N.A., No. C-11-02279 JCS, 2011 WL 3809808, at *18

19   (N.D. Cal. Aug. 29, 2011)).)    Accordingly, the court will dismiss

20   Count Four of the FAC.
21
     III. Misappropriation of Trade Secrets in Violation of CUTSA and
22        DTSA (Counts Five and Six)
23            In its previous order, the court dismissed plaintiff’s

24   state and federal law claims for misappropriation of trade

25   secrets because the complaint did not sufficiently identify the

26   trade secrets at issue.    (Docket No. 53 at 11-12.)
27            The FAC now specifically alleges that defendants

28   misappropriated “[1] Zoom’s customer list consisting of key
                                       4
1    customer contact information and the amounts and frequency of

2    their purchases from Zoom’s business . . . ; [2] the underlying

3    costs, profit margins, and pricing information, for equipment and

4    services sold to Zoom’s customers by Zoom; [3] Zoom’s employee’s

5    costs, including the rates and amounts of insurance premiums,

6    salary history and information of Zoom’s employees . . . ; [4]

7    the duration and expiration dates of service contracts sold and

8    service by Zoom; and [5] the specific costs and prices of

9    maintenance services within the financed loan amounts for Zoom

10   equipment sold to customers.”    (FAC ¶ 213.)

11            These new allegations sufficiently allege the existence

12   of trade secrets.   Cf. Ikon Office Sols., Inc. v. Rezente, No.

13   2:10-1704 WBS KJM, 2010 WL 5129293, at *2 (E.D. Cal. Dec. 9,

14   2010) (finding allegations of misappropriated customer lists to

15   suffice at the motion to dismiss stage).     The allegations

16   “describe the subject matter of the trade secret with sufficient

17   particularity . . . and permit[] the defendant to ascertain at

18   least the boundaries within which the secret lies.”     Alta

19   Devices, Inc. v. LG Elecs., Inc., 343 F. Supp. 3d 868, 881 (N.D.

20   Cal. 2018); see also Imax Corp. v. Cinema Techs., Inc., 152 F.3d
21   1161, 1164 (9th Cir. 1998).     Because plaintiff has thus remedied

22   the defect in the original complaint, the court will not dismiss

23   Counts Five and Six of the FAC.

24   IV. Intentional Interference with Contractual Relations (Count 7)
25            In evaluating plaintiff’s claim for intentional

26   interference with contractual relations, the court found that
27   “[p]laintiff’s allegations sufficiently plead wrongful conduct

28   distinct from the alleged misappropriation of trade secrets.”
                                        5
1    (Docket No. 53 at 16.)   The court thus concluded that plaintiff’s

2    claim was not preempted by the CUTSA.   (Id.; see also Ikon, 2010

3    WL 5129293, at *4 (“Because this allegation arises from facts

4    different from the claim of misappropriation of trade secrets,

5    the claim is not preempted by CUTSA.”).)    The court nonetheless

6    dismissed plaintiff’s claim because the complaint did not allege

7    actual breach or disruption of the contractual relationships at

8    issue.   (Docket No. 53 at 17 (citing Walters v. Fid. Mortg. of

9    Cal., 730 F. Supp. 2d 1185, 1210 (E.D. Cal. 2010).)

10             The FAC now alleges that “at least 74 Zoom customers

11   have cancelled their agreements with Zoom.”    (FAC ¶ 249.)   The

12   FAC therefore now sufficiently pleads a claim for intentional

13   interference with contractual relations.    (See Docket No. 53 at

14   16-17 (finding that the complaint satisfies all other elements of

15   the cause of action).)   Accordingly, the court will not dismiss

16   Count 7 of the FAC.

17   V.   Unfair Business Practices (Count 11)

18             This court previously dismissed plaintiff’s original

19   claim under the unlawful prong of the UCL because it explicitly

20   relied on defendant’s misappropriation of trade secrets and was
21   therefore preempted by the CUTSA.    (Docket No. 53 at 23.)   Just

22   as in the original complaint, plaintiff’s claim in the FAC that

23   defendants acted unlawfully is explicitly based on the same

24   nucleus of facts as trade secret misappropriation.    (FAC ¶ 281

25   (Defendants “have violated the UCL’s prohibition against engaging

26   in any unlawful act . . . as a result of their violations of
27   [CUTSA].”).)   This claim is therefore identical to the

28   misappropriation claim and “there is no material distinction
                                      6
1    between the wrongdoing underlying” the two claims.   See Ikon,

2    2010 WL 5129293, at *3.   The CUTSA thus preempts plaintiff’s

3    claim for a violation of the unlawful prong of the UCL.

4              The court also dismissed plaintiff’s original claim

5    under the unfair prong of the UCL for the same reasons.     In the

6    original complaint, plaintiff alleged that defendants acted

7    unfairly because plaintiff “use[d] Zoom’s confidential and

8    proprietary business information” to solicit employees and

9    customers.   (Docket No. 53 at 23 (citing Complaint ¶ 149).)

10             Plaintiff has now amended its allegations to allege

11   that defendants “publicize[d] false business information about

12   Zoom to its customers . . . and . . . solicit[ed] Zoom’s

13   salespersons and technicians based on false information.”      (FAC ¶

14   282.)   Specifically, plaintiff alleges that defendants Alsweet

15   and Roe made such allegedly false representations.   (FAC ¶¶

16   49(c)-(d); Ex. D.)   To make false representations, Alsweet

17   “use[d] Zoom’s confidential information.”   (FAC ¶ 49(d).)

18   Similarly, to reach out to Zoom’s customers and communicate

19   Zoom’s alleged closing, “Roe us[ed] Zoom’s confidential

20   information directly and indirectly” (FAC ¶ 65), including Zoom’s
21   customer lists (FAC ¶ 167).

22             Just as in the original complaint, the alleged unfair

23   conduct in the FAC relies on the misappropriation allegations, so

24   the CUTSA preempts this claim.   Accordingly, the court will

25   dismiss Count 11 of the First Amended Complaint.

26   VI.   Further Amendment
27             In its Order of November 8, 2019, the court made it

28   clear what plaintiff needed to do in order to cure the defects in
                                      7
1    its complaint with respect to the dismissed claims.     In the

2    Second Amended Complaint, plaintiff has cured the defects with

3    respect to the breach of contract, trade secrets, and

4    interference with contractual relations claims.   However,

5    plaintiff has failed to cure the defects with respect to its

6    breach of implied covenant or UCL unfair conduct claims.     Since

7    plaintiff has been given a full and fair opportunity to do so,

8    the court must infer that plaintiff is unable in good faith to

9    allege facts sufficient to state either of those claims.

10             Under these circumstances, to give plaintiff yet

11   another opportunity to amend its complaint would serve only to

12   prolong this litigation, enhance the costs of the opposing party,

13   and unnecessarily consume additional judicial time and resources.

14             IT IS THEREFORE ORDERED that defendant’s Motion to

15   Dismiss (Docket No. 68) be, and the same hereby is, GRANTED IN

16   PART without leave to amend as to the following claims: (1)

17   breach of implied covenant of good faith (Count Four); and (2)

18   violation of the UCL for unlawful and unfair conduct (Count 11).

19             IT IS FURTHER ORDERED that defendant’s Motion to

20   Dismiss be, and the same hereby is, DENIED IN PART as to the
21   following claims: (1) breach of the 2017 Executive Agreement by

22   Roe (Count 1); (2) breach of 2018 Employee Handbook by all

23   defendants (Count 2); (3) breach of 2013 Employee Handbook by

24   Roe, Cross, and Lopez (Count 3); (4) violation of the CUTSA

25   (Count 5); (5) violation of the DTSA (Count 6); and (6)

26   intentional interference with contractual relations (Count 7).
27   Dated:   January 29, 2020

28
                                     8
